Citation Nr: 1313227	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  05-14 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to higher initial ratings for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from September 1980 to August 2004. 

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2008.  A transcript of that hearing is of record.  When the case was most recently before the Board in September 2012, it was decided in part and remanded in part.  The case has since been returned to the Board for further appellate action. 


FINDING OF FACT

In March 2013 correspondence, the Veteran indicated that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d) . 

In a statement signed in March 2013, the Veteran indicated that he wished to withdraw his appeal with respect to the issue at hand.  This is certainly permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Accordingly, the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


